NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      LARRY JOE ROBERTS, Appellant.

                             No. 1 CA-CR 17-0062
                               FILED 11-14-2017


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201501411
            The Honorable Steven F. Conn, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Daniel DeRienzo, PLLC, Prescott Valley
By Daniel DeRienzo
Counsel for Appellant
                           STATE v. ROBERTS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer B. Campbell joined.


B R O W N, Judge:

¶1            Larry J. Roberts appeals his conviction and sentence for sale
of dangerous drugs. Counsel for Roberts filed a brief in compliance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), advising that after searching the record on appeal, he found no
meritorious grounds for reversal. Roberts was given the opportunity to file
a supplemental brief but did not do so.

¶2              Our obligation is to review the entire record for reversible
error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We view the
facts in the light most favorable to sustaining the conviction and resolve all
reasonable inferences against Roberts. State v. Guerra, 161 Ariz. 289, 293
(1989).

¶3            A confidential informant suggested to police that Roberts was
a potential target for a methamphetamine ("meth") bust. The police
arranged for the informant to make two controlled purchases from Roberts,
one in September 2015 and the other in October 2015.

¶4             Before the October transaction, police provided the informant
with a recording device and searched his car and his person to ensure he
did not possess any contraband. The informant was also given $400 that
was photographed by police. The informant purchased drugs from Roberts
using marked bills that the police previously photographed. The informant
left with the drugs, which were later confirmed as meth. Police found cash
in Roberts’s wallet that matched the photographed bills.

¶5           Roberts was arrested and charged with two counts of sale of
dangerous drugs—Count 1 arose from the September transaction and
Count 2 arose from the October transaction. A jury failed to reach a verdict
on Count 1, but convicted Roberts on Count 2, a class 2 felony, and also
found he committed the offense while on release.

¶6           At a subsequent hearing, Roberts entered a plea agreement
that provided for a dismissal of Count 1, a stipulated sentence of seven


                                      2
                           STATE v. ROBERTS
                           Decision of the Court

years for Count 2, and a stipulated sentence for a felony conviction in an
unrelated matter (Mohave County Superior Court No. CR 2015-01309). The
superior court then sentenced Roberts to consecutive prison terms of seven
years for Count 2 and three years for the offense committed in CR 2015-
01309, with 415 days of presentence incarceration credit for Count 2.
Roberts timely appealed.

¶7           After a thorough review of the record, we find no reversible
error. See Clark, 196 Ariz. at 541, ¶ 50. The record reflects Roberts was
represented by counsel at all stages of the proceedings against him. Roberts
was present at all critical stages. The evidence presented supports the
conviction and the sentence imposed falls within the range permitted by
law. As far as the record reveals, these proceedings were conducted in
compliance with Roberts's constitutional and statutory rights and the
Arizona Rules of Criminal Procedure. Therefore, we affirm Roberts's
conviction and resulting sentence.

¶8            Defense counsel's obligations pertaining to Roberts’s
representation in this appeal have ended. Counsel need do no more than
inform Roberts of the outcome of this appeal and his future options, unless,
upon review, counsel finds "an issue appropriate for submission" to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Roberts has 30 days
from the date of this decision to proceed, if he wishes, with a pro per motion
for reconsideration. Roberts has 30 days from the date of this decision to
proceed, if he wishes, with a pro per petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3